Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bao Tran on 6/4/2022.

The application has been amended as follows: 


IN THE CLAIMS:



Delete claims 1-21.



Claim 22.  (New)  A method of treating a human suffering from a seizure consisting essentially of administering to the human in need thereof via a patch, pill, or hydrogel, an isolated cannabidiol or an isolated cannabigerol, and an oil selected from the group consisting of soybean oil, linseed oil, palm oil, castor oil, coconut oil, angelica oil, anise oil, arnica oil, valerian oil, bergamot oil, savory oil, cassia oil, chenopodium oil, chrysanthemum oil, citronella oil, lemon oil, citrus oil, costus oil, curcuma oil, carlina oil, elemi oil, tarragon oil, eucalyptus oil, fennel oil, pine needle oil, pine oil, galbanum oil, geranium oil, guaiac wood oil, hazelwort oil, iris oil, hypericum oil, calamus oil, camomile oil, fir needle oil, garlic oil, coriander oil, caraway oil, lavender oil, lemon grass oil, lovage oil, bay oil, mace oil, marjoram oil, mandarin oil, melissa oil, mint oil, clary oil, nutmeg oil, spikenard oil, clove oil, neroli oil, olibanum oil, opopranax oil, opoponax oil, orange oil, oregano oil, orthosiphon oil, patchouli oil, parsley oil, petit grain oil, peppermint oil, tansy oil, rosewood oil, rose oil, rosemary oil, rue oil, saffron oil, sage oil, sandalwood oil, sassafras oil, celery oil, mustard oil, immortelle oil, fir oil, teatree oil, terpentine oil, thyme oil, juniper oil, frankincense oil, hyssop oil, cedar wood oil, cinnamon oil, cypress oil, fish oil and combinations thereof.
 
Claim 23. (New)  The method of claim 22, further consisting essentially of Botulinum toxin.

The following is an examiner’s statement of reasons for allowance:  the closest prior art is WO 2008027442 A2, but it does not teach the claimed method or combination of components.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655